Citation Nr: 1449037	
Decision Date: 11/05/14    Archive Date: 11/10/14

DOCKET NO.  10-04 807	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen the claim for entitlement to service connection for hypertension, and if so, whether the reopened claim should be granted.

2.  Entitlement to service connection for erectile dysfunction, including as secondary to service-connected disabilities.

3.  Entitlement to service connection for fatigue, including as secondary to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. Adamson, Counsel


INTRODUCTION

The Veteran served on active duty from August 1970 to April 1974, and from April 1981 to April 1985.  This case comes before the Board of Veterans' Appeals (Board) on appeal of a February 2009 rating decision by the Department of Veterans Affairs (VA) Atlanta Regional Office (RO) in Decatur, Georgia.  Jurisdiction over the case was subsequently transferred to the RO in St. Petersburg, Florida. 

The Veteran testified at a hearing before the undersigned Veterans Law Judge at the St. Petersburg RO in April 2014; a transcript of the hearing is associated with the record.

The record before the Board consists solely of electronic records within Virtual VA and the Veterans Benefits Management System (VBMS).

The issue of entitlement to service connection for depression, including as secondary to service-connected diabetes mellitus, was raised by the Veteran in a May 2014 statement submitted in support of this claim.  This issue, however, has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The issues of entitlement to service connection for hypertension and erectile dysfunction are addressed in the REMAND that follows the ORDER section of this decision.


FINDINGS OF FACT

1.  A rating decision in June 1974 denied the claim of entitlement to service connection for hypertension; the Veteran did not appeal the June 1974 decision or submit any pertinent evidence within the appeal period. 

2.  Evidence received subsequent to the expiration of the appeal period includes evidence that is not cumulative or redundant of the evidence previously of record and relates to an unestablished fact necessary to substantiate the claim for service connection for hypertension.

3.  In April 2014, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran at the Travel Board hearing that a withdrawal of the issue of entitlement to service connection for fatigue is requested.


CONCLUSIONS OF LAW

1.  New and material evidence has been presented to reopen the claim of entitlement to service connection for hypertension.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2014). 

2.  The criteria for withdrawal of the appeal for entitlement to service connection for fatigue by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2014).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence

Generally, a claim that has been denied in an unappealed RO decision may not thereafter be reopened and allowed.  38 U.S.C.A. § 7105(c) (West 2002).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim that has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  Moreover, new and material evidence received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed, will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).

New evidence is defined as existing evidence not previously submitted to agency decisionmakers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

The U.S. Court of Appeals for Veterans Claims (Court) recently interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App. 110 (2010). 

For the purpose of establishing whether new and material evidence has been submitted, the credibility of evidence is presumed unless the evidence is inherently incredible or consists of statements that are beyond the competence of the person or persons making them.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992); Meyer v. Brown, 9 Vet. App. 425, 429 (1996); King v. Brown, 5 Vet. App. 19, 21 (1993). 

In this case, the RO initially denied service connection for hypertension, claimed as high blood pressure, in June 1974 on the basis that the record lacked evidence of a current diagnosis of high blood pressure.  The Veteran did not file a notice of disagreement with this decision, or file any evidence within the appeal period.

The pertinent evidence of record in June 1974 consisted of service treatment records.  

The evidence received following the expiration of the appeal period includes  several years of clinical records, as well as two VA examination reports, confirming the Veteran's diagnosis of hypertension.  Further, in May 2014, a private clinician submitted a statement suggesting that the Veteran's hypertension is more likely than not related to his service-connected asthma.  The evidence showing that the Veteran has hypertension and that it is possibly related to service-connected disability is new and material.  Accordingly, reopening of the claim is in order.  

Fatigue Claim

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2014).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204(a).  The withdrawal must be in writing except when the appeal is withdrawn on the record at a hearing.  38 C.F.R. § 20.204(b).

In April 2014, the Veteran requested on the record at his Travel Board hearing that the issue of entitlement to service connection for fatigue be withdrawn.  Accordingly, the Board does not have jurisdiction to review this aspect of the Veteran's appeal and the issue must be dismissed.





ORDER

The Board having determined that new and material evidence has been received, reopening of the claim of entitlement to service connection for hypertension is granted.

The appeal for entitlement to service connection for fatigue is dismissed.


REMAND

The Board is of the opinion that additional development is required before the Veteran's reopened claim of entitlement to service connection for hypertension and his claim of entitlement to service connection for erectile dysfunction are decided.  The Veteran claims that both hypertension and erectile dysfunction are due to service-connected disabilities.  The Board finds, however, that the evidentiary development of the secondary claims is not yet adequate.

In June 2008, a VA examiner diagnosed the Veteran as having essential hypertension since 2003, five years prior to his now service-connected diabetes mellitus.  The Veteran was again afforded a VA examination for hypertension in October 2013.  This VA examiner also confirmed the existence of hypertension, noting the onset as in 2003.  The examiner opined that the Veteran's hypertension is less likely than not due to the Veteran's diabetes, because hypertension can only be secondary to diabetes if there is significant renal dysfunction and the Veteran's renal function is normal.  The examiner also noted that the diagnosis of hypertension preceded the diagnosis of diabetes by five years.  This examiner, however, failed to provide an opinion as to whether the Veteran's service-connected disabilities have aggravated his hypertension.  In the aggravation area of the VA examination report, the examiner simply stated, "Not applicable."  Further, in May 2014, a private practitioner submitted an opinion indicating that the Veteran's hypertension is more likely than not related to his service-connected asthma.  The Board initially observes that the opinion is not of a physician, but rather was from a certified advanced practice registered nurse (APRN-C).  The rationale for this opinion was, "[m]edical studies show asthma can trigger high blood pressure."  This rationale does not address whether there is evidence in the record to establish that asthma in this Veteran did trigger his high blood pressure.  Simply because it can in some patients does not address whether it did in this patient.  Thus, this opinion cannot be used for the establishment of service connection for hypertension, secondary to the service-connected asthma.  A remand is required in order to obtain a VA medical opinion to address whether the Veteran's diabetes aggravated his hypertension, and whether his service-connected asthma either caused or aggravated his hypertension.

As to the Veteran's claim for service connection for erectile dysfunction, including as secondary to the service-connected diabetes mellitus, in June 2008, a VA examiner suggested that the Veteran has erectile dysfunction due to diabetes mellitus.  No rationale was provided for this opinion, thus it cannot be used to establish service connection.  In October 2013, another VA examiner again confirmed the current diagnosis of erectile dysfunction and found that it initially manifested at about the same time as diabetes mellitus.  The examiner found it less likely than not that the erectile dysfunction is related to the Veteran's diabetes.  The examiner explained that complications from diabetes usually occur several years after the diagnosis is made and, in this case, the diagnoses were essentially simultaneous.  The examiner also explained that the Veteran actually has no complications from his diabetes and is on blood pressure medication, is obese and does not exercise.  The cause of erectile dysfunction was deemed multifactorial, but not due to diabetes.  In May 2014, however, a private practitioner issued a statement suggesting that the Veteran's erectile dysfunction is likely due to his hypertension and his diabetes mellitus.  The practitioner, again an APRN-C, explained that both hypertension and diabetes can destroy the small blood vessels that allow patients to achieve and sustain an erection.  Again, this practitioner is not a medical doctor and did not provide an opinion based upon the record with a description of the Veteran's medical history, but rather gave a generalized statement as to what can happen in some patients.  This opinion cannot be used to establish service connection.  Thus, the record includes two positive opinions lacking in sufficient rationale, coupled with one negative opinion that is thoroughly explained.  However, the Board observes that the October 2013 VA examiner failed to address the question as to whether the Veteran's diabetes mellitus has aggravated (worsened) the erectile dysfunction.  In the area on the VA disability benefits questionnaire (DBQ) addressing aggravation, the VA examiner simply noted, "Not applicable."  To this extent, the VA examiner's opinion is inadequate and this matter must be remanded in order to obtain an opinion determining whether the Veteran's service-connected diabetes mellitus has aggravated his erectile dysfunction.

Further, the Board observes that the opinions of both the October 2013 VA examiner and the May 2014 private practitioner, suggest a potential causal connection between the Veteran's erectile dysfunction and his hypertension.  As the issue of whether service connection is warranted for hypertension is presently under appeal and being remanded for additional development, the Board finds the issues related to erectile dysfunction and hypertension to be inextricably intertwined.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding that issues are inextricably intertwined and must be considered together when a decision concerning one could have a significant impact on the other).  The issue of whether service connection is warranted for erectile dysfunction cannot be finally decided until the hypertension issue is decided.

Finally, the originating agency should undertake appropriate development to obtain any outstanding treatment records related to the Veteran's hypertension and erectile dysfunction.  38 C.F.R. § 3.159(c) (2014).

Accordingly, the case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  Undertake appropriate development to obtain any outstanding records pertaining to treatment of the Veteran's hypertension and erectile dysfunction.  If any requested records are not available, the record should be annotated to reflect such and the Veteran notified.

2.  Once the record is developed to the extent possible, obtain a medical opinion from a VA physician with sufficient expertise to determine the etiology of the Veteran's hypertension and erectile dysfunction, to include on a secondary basis.  All pertinent evidence of record must be made available to and reviewed by the examiner.

Following the review of the Veteran's pertinent history, the examiner should state an opinion with respect to the Veteran's hypertension and his erectile dysfunction as to whether it is at least as likely as not (i.e., at least 50 percent probable) that the disorder was caused or permanently worsened by the service-connected asthma and/or the service-connected diabetes mellitus.  The opinions must include an assessment of these disabilities on an aggravation basis.  The examiner must consider all relevant evidence of record, such as the various opinions discussed in the body of this remand above, to include 2008 and 2013 VA examiner opinions and the 2014 private practitioner's opinions.
   
The supporting rationale for all opinions expressed must be provided.  If the examiner is unable to provide any required opinion, he or she should explain why the required opinion cannot be provided.

3.  The RO or the AMC should also undertake any other development it determines to be warranted. 

4.  Then, the RO or the AMC should readjudicate the claims of entitlement to service connection for hypertension and erectile dysfunction.  The Board again notes that the claim for service connection for erectile dysfunction is inextricably intertwined with the claim for service connection for hypertension.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, the RO or the AMC should furnish to the Veteran and his representative a supplemental statement of the case and afford them the requisite opportunity to respond.  Thereafter, if indicated, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



______________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


